Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of group 1 claims 21-26, 29-32 and 34-38 in the reply filed on 02/23 is acknowledged.

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


2.	Claims 34-35 and 37-38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chesbrough et al. (US 6,575,991).

3.	Addressing claim 34, Chesbrough discloses an implant comprising:
a center portion (see Figs. 6-7); 
a plurality of arms emanating from the center portion (see Figs. 6-7); 
one or more features to aid in marking, orientating, or identifying a specific anatomical orientation of the implant relative to the body during a subsequent imaging procedure (see Figs. 6-9 and col. 5, lines 20-30; arms with fiber and radiopaque are features that aid in marking…).

4.	Addressing claims 35 and 37-38, Chesbrough discloses:
wherein at least one of the plurality of arms is asymmetrically shaped relative to the other arms of the plurality of arms to enable the asymmetric arm to be used in marking, orientating, or identifying the specific anatomical orientation of the implant relative to the body (see Figs. 6 and 9, fingers 94 are asymmetrical; one can also view 92 and 94 are 3 arms/fingers that are asymmetrical);
wherein the one or more features includes a plurality of radiopaque markers arranged and configured to provide a form of asymmetry to mark, orientate, or identify the specific anatomical orientation of the implant relative to the body (see Figs. 6, and 8-9; arms, fiber are features that are asymmetrical and provide marking); 
wherein the one or more features includes a plurality of radiopaque markers configurable between an open configuration and a closed configuration to differentiate one peripheral region of the implant from another peripheral region to mark, orientate, or identify the specific anatomical orientation of the implant relative to the body (see Fig. 12, when the two legs/arms 114 cross each 

Claim Rejections - 35 USC § 103

5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


6.	Claims 21-22 and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sirimanne (US 6,356,782) and in view of Patrick et al. (US 2005/0101860). 

7.	Addressing claim 21, Sirimanne discloses a method, comprising:
creating a cavity in a breast of a patient’s body during a medical procedure procedure by removing soft tissue through a surgical incision from a location within the body (see Fig. 4B; cavity 404 is created by removing tissue during a medical procedure through a surgical incision); 
inserting into the cavity by an open surgical method a bioabsorbable implant (see Fig. 4B and abstract; element 402);
positioning one or more features on the bioabsorbable implant to aid in marking, orientating, or identifying a specific anatomical orientation of the implant relative to the body during a subsequent imaging procedure (see abstract, Fig. 2D and col. 6, lines 39-50);

Sirimanne does not explicitly teach suturing the implant in place within the cavity. Examiner take official notice that those of ordinary skill in the art would have recognized that sutures are standard practice and an obvious means for closing incisions and thus it would have been obvious to one of ordinary skill in the art to suture the incision closed (or substitute sutures as an equivalent alternative) to allow for proper healing and reduce the risk of infection wherein suturing the incision closed would thereby suture/secure the implant in place within the breast/cavity and satisfy the claims.
	Sirimanne also does not explicitly and clearly disclose a specific medical procedure lumpectomy procedure that remove soft tissue through a surgical incision from a location within the body. Patrick explicitly discloses the medical procedure is the  lumpectomy procedure that remove soft tissue through a surgical incision from a location within the body (see [0014]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sirimanne to use lumpectomy procedure as taught by Patrick because this allow for incision that create a cavity to insert an implant and allow for treatment of tumor (see [0014] and [0046]). 

8.	Addressing claims 22 and 30-31, Sirimanne discloses:
imaging the implant within the soft tissue (see abstract and col. 7, lines 14-25);

planning application of external radiation to the body based on a position of the implant and targeting radiation to the body based on a position of the implant (see [0030]; Patrick discloses apply external radiation to the position of device 20; device 20 interpreted as a temporary implant; Sirimane discloses bioabsorbable implant marker Fig. 2B, element 402 ); it would have been obvious to one of ordinary skill in the at the time of the invention to modify Sirimanne to use external radiation because this allow radiation treatment of the tumor (see abstract and [0029-0030);
wherein the implant includes imageable elements positioned at polar regions of the implant, the imageable elements being arranged and configured to delineate the implant’s orientation to mark, orientate, or identify the specific anatomical orientation of the implant relative to the body (see Fig. 2D and col. 9, lines 29-43, Figs. 2D have multiple polar/end regions, the marker is coated with radiopaque (imageable elements) to help delineate the implant in the image);
wherein the implant includes imageable elements positioned along equator locations of the implant, the imageable elements being arranged and configured to delineate the implant’s orientation to mark, orientate, or identify the specific anatomical orientation of the implant relative to the body (see 2A and col. 9, lines 29-43, the ball shape has equator);

Addressing claim 29, Patrick discloses:
closing the surgical site (see [0048]) and subsequently using the implant to determine a target tissue region for application of external radiation to the body (see [0030]; the specification disclose closing surgical site and apply radiation but does not explicitly disclose close surgical site then subsequently apply radiation; it would have been obvious to one of ordinary skill in the art to close the surgical site then apply radiation to prevent injury to patient by leaving the surgical site open; Patrick discloses closing the surgical site and apply radiation therefore one of ordinary skill in the art implicitly understand that the surgical site is close then subsequently apply radiation).

9.	Claim 23, 25-26 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sirimanne (US 6,356,782), in view of Patrick et al. (US 2005/0101860) and further in view of Chesbrough et al. (US 6,575,991). 

10.	Addressing claims 23, 25-26 and 32, Siriname does not disclose wherein the implant includes a plurality of arms emanating from a center of the implant, at least one of the arms being asymmetrically shaped to enable the asymmetric arm to be used in marking, orientating, or identifying the specific anatomical orientation of the implant relative to the body; wherein the implant includes a plurality of radiopaque markers, the plurality of radiopaque markers being configurable between an open configuration and a closed configuration to differentiate one peripheral region of the implant from another peripheral region to mark, orientate, or identify the specific anatomical orientation of the implant relative to the body; wherein the implant includes a plurality of radiopaque .  

 Allowable Subject Matter

Claims 24 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793